           Case 1:20-cv-02023-CRC Document 30 Filed 08/13/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 COMMON CAUSE, et al.,

           Plaintiffs,

      v.                                           No. 1:20-cv-02023-CRC

 DONALD J. TRUMP, in his official capac-
 ity as President of the United States, et al.,

           Defendants.



                  DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION
                       TO CONVENE A THREE-JUDGE COURT

       Defendants in the above-captioned matter write to notify the Court that they do not oppose

Plaintiffs’ request to convene a three-judge court under 28 U.S.C. § 2284. See ECF No. 29.
          Case 1:20-cv-02023-CRC Document 30 Filed 08/13/20 Page 2 of 2




DATED: August 13, 2020            Respectfully submitted,

                                  ETHAN P. DAVIS
                                  Acting Assistant Attorney General

                                  DAVID M. MORRELL
                                  Deputy Assistant Attorney General

                                  ALEXANDER K. HAAS
                                  Director, Federal Programs Branch

                                  /s/         Brad P. Rosenberg
                                  DIANE KELLEHER
                                  BRAD P. ROSENBERG (DC Bar No. 467513)
                                  Assistant Branch Directors
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, DC 20005
                                  Tel.: (202) 514-3374
                                  Email: brad.rosenberg@usdoj.gov

                                  Counsel for Defendants
